Citation Nr: 0333556	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected pain disorder associated with 
psychological factors.  


REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from May to October 1976, 
with various periods of active duty for training and inactive 
duty training through 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO 
granted service connection for pain disorder associated with 
psychological factors and assigned a 50 percent evaluation.  
The appellant disagreed with this rating, and this appeal 
ensued.  

In the March 2001 rating decision, the RO also granted 
service connection for a right shoulder disability and 
assigned a 20 percent evaluation.  The appellant in October 
2001 disagreed with that rating.  However, the RO has not 
issued to him a statement of the case on that issue.  This 
issue, over which the Board does not have jurisdiction, will 
be addressed in the Remand portion of this document.  

Before proceeding, the Board also notes that in September 
1997, the appellant expressed disagreement with the September 
1996 rating decision denying service connection for left 
knee, cervical spine, and low back disorder, residuals of a 
chest injury, and erectile dysfunction.  The RO issued a 
statement of the case in March 2000, but the appellant did 
not file a timely substantive appeal.  In the absence of a 
perfected appeal, the Board does not have jurisdiction to 
address these claims.  

In September 2002, the appellant through counsel sought a 
Travel Board hearing at the RO.  By a February 2003 letter, 
the RO informed the appellant and his counsel of a hearing 
scheduled in March 2003, and indicated that failure to report 
for the hearing would be interpreted as withdrawal of the 
hearing request.  Neither the appellant nor counsel reported 
for the hearing, and so the hearing request is considered 
withdrawn.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The RO has not adequately notified the appellant of the 
information and evidence necessary to substantiate the claim 
at issue.  Although the RO has communicated with the 
appellant by letter in September 2000, May 2001, and May 
2002, and provided him with a July 2002 statement of the case 
identifying the requirements of the VCAA, the RO has not 
informed the appellant of which portion of the evidence or 
information, if any, is to be provided by the appellant and 
which portion, if any VA will attempt to obtain on behalf of 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  To cure this due process deficiency, the 
claim will be remanded.  

As to the claim of entitlement to an initial evaluation in 
excess of 20 percent for the right shoulder disability, the 
RO has not issued a statement of the case (SOC).  An appeal 
is initiated where a claimant has expressed timely 
disagreement in writing with a rating action.  In response, 
the RO must issue an SOC, and the Board must remand that 
issue for that purpose.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit's holding in 
PVA was similar to that reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are denied prior to the statutory one-year period provided 
for response.  Therefore, since this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Accordingly, these issues are remanded for the following:

1.  Review the claims file and prepare a 
letter notifying the appellant 
identifying the information and evidence 
assembled pertinent to rating the pain 
disorder with psychological factors, the 
information and evidence needed to 
substantiate this claim, what action VA 
will undertake to obtain that information 
and evidence, and what action VA expects 
of the appellant in obtaining that 
information and evidence.  Associate a 
copy of this notice with the claims file.  

2.  Supplemental to this action, review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

3.  Review the issue of entitlement to an 
initial evaluation in excess of 20 
percent for a right shoulder disability 
and, if that determination remains 
adverse to the appellant, issue an SOC to 
him and his representative, notifying him 
of the time limit within which he must 
respond in order to perfect an appeal to 
the Board.  Thereafter, the case is to be 
returned to the Board only if a timely 
and adequate substantive appeal is filed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim of 
entitlement to an initial evaluation in 
excess of 50 percent for a pain disorder 
with psychological factors.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



